Dreyfus Cash Management (DICXX) Dreyfus Government Cash Management (DGCXX) Dreyfus Government Securities Cash Management (DIPXX) Dreyfus Treasury & Agency Cash Management (DTRXX) Dreyfus Treasury Securities Cash Management (DIRXX) Dreyfus Tax Exempt Cash Management (DEIXX) Dreyfus Municipal Cash Management Plus (DIMXX) Dreyfus New York Municipal Cash Management (DIYXX) Dreyfus California AMT-Free Municipal Cash Management (DIIXX) As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summaries Dreyfus Cash Management 4 Dreyfus Government Cash Management 7 Dreyfus Government Securities Cash Management 10 Dreyfus Treasury & Agency Cash Management 13 Dreyfus Treasury Securities Cash Management 16 Dreyfus Tax Exempt Cash Management 19 Dreyfus Municipal Cash Management Plus 22 Dreyfus New York Municipal Cash Management 25 Dreyfus California AMT-Free Municipal Cash Management 28 Fund Details Goal and Approach 31 Investment Risks 32 Management 34 Shareholder Guide Buying and Selling Shares 36 General Policies 38 Distributions and Taxes 39 Services for Fund Investors 39 Financial Highlights 41 For More Information See back cover. June 1, 2016 DREYFUS CASH MANAGEMENT FUNDS - Dreyfus Cash Management - Dreyfus Tax Exempt Cash Management - Dreyfus Municipal Cash Management Plus - Dreyfus New York Municipal Cash Management - Dreyfus California AMT-Free Municipal Cash Management Supplement to Current Summary Prospectuses, Prospectuses and Statements of Additional Information The Securities and Exchange Commission (SEC) has adopted new requirements for funds operating as money market funds (MMFs). The following is a summary of key features of the requirements as applicable to the funds. The funds intend to comply with all of the new requirements by the October 14, 2016 compliance date. Summary of Key Changes as a Result of the New Requirements Stable or Floating Net Asset Value (NAV) Retail Money Market Funds – MMFs designated as "retail" MMFs (Retail MMFs) will continue to use the amortized cost method of valuing portfolio securities, which helps enable them to buy and sell their shares at a stable $1.00 per share net asset value (NAV). Institutional Money Market Funds – MMFs not designated as "government" MMFs or Retail MMFs (Institutional MMFs) will buy and sell their shares at a "floating NAV," ( i.e. , a share price that may change from day to day reflecting typically small changes in the market-based values of their portfolio securities. The floating NAVs must be rounded to four decimal places instead of the current two decimal places. Liquidity Fees on Redemptions and Redemption Gates All Retail MMFs and Institutional MMFs will adopt policies and procedures to enable them to impose liquidity fees on redemptions and/or redemption "gates" ( i.e ., temporarily suspend redemption privileges) if a fund's weekly liquid assets (which include cash, government securities and securities readily convertible to cash within five business days) were to fall below a designated threshold, subject to the actions of the fund's governing board. Liquidity fees and redemption gates are most likely to be imposed, if at all, during times of extraordinary market stress. Ability to Use Floating Liquidity Fees NAV and Redemption Required Gates (October 10, (October 14, Fund Classification ) 1 ) 2 Dreyfus California AMT-Free Municipal Cash Management Retail No Yes Dreyfus Cash Management Institutional Yes Yes Dreyfus Municipal Cash Management Plus Retail No Yes Dreyfus New York Municipal Cash Management Retail No Yes Dreyfus Tax Exempt Cash Management Institutional Yes Yes 1 Anticipated compliance date is October 10, 2016. 2 Anticipated compliance date is October 14, 2016. Retail MMFs Each Retail MMF will adopt policies and procedures reasonably designed to limit all beneficial owners to natural persons ( i.e. , human beings and their personal retirement, savings and similar accounts (described below)). Investors in a Retail MMF that are not considered natural persons ( e.g. , businesses) are requested to exchange their 1 shares for shares of a "government" MMF or Institutional MMF or redeem their investments in the fund by September 1, 2016. Natural persons may invest, or continue to invest, in a Retail MMF directly, jointly with other natural persons or through certain tax-advantaged savings accounts, trusts and other retirement and investment accounts, which may include, among others: participant-directed defined contribution plans; individual retirement accounts; simplified employee pension arrangements; simple retirement accounts; custodial accounts; deferred compensation plans for government or tax-exempt organization employees; medical savings accounts; college savings plans; health savings account plans; ordinary trusts and estates of natural persons; or certain other retirement and investment accounts with ultimate investment authority held by the natural person beneficial owner, notwithstanding having an institutional decision maker making day to day decisions ( e.g ., a plan sponsor in certain retirement arrangements or an investment adviser managing discretionary investment accounts). Effective July 1, 2016: Only natural persons and their accounts will be permitted to purchase additional shares of Retail MMFs. Any automatic investments in Retail MMFs associated with accounts that are not beneficially owned by natural persons will be terminated. All dividends on shares in accounts that are not beneficially owned by natural persons will be paid in cash and not reinvested in fund shares. Retail MMFs will not open any new accounts of which the beneficial owner is not a natural person. Effective September 1, 2016: A Retail MMF may involuntarily redeem shares in an account beginning September 2, 2016 if, as of September 1, 2016, the Retail MMF does not believe that the shareholder satisfies the eligibility requirements for Retail MMF investors. The funds and their agents will not be responsible for any loss in an investor's account or tax liability resulting from an involuntary redemption. Responsibilities of Financial Intermediaries With Regard To Retail MMFs Financial intermediaries will be required, to the extent that they hold investments in a Retail MMF, to ensure compliance of such investments with the terms and conditions for investor eligibility as set forth above. Such financial intermediaries will be expected to have policies and procedures that are reasonably designed to limit all beneficial owners of the Retail MMF on behalf of whom they place purchase orders to natural persons. A fund may involuntarily redeem shares held through intermediaries that do not assist the fund so that the fund may conclude that such shares are beneficially owned by natural persons. Financial intermediaries must promptly report to a Retail MMF the identification of any beneficial owner of shares of the fund that is not a natural person of which they are aware and promptly take steps to redeem any such shares of the fund. Institutional MMFs All investors (including natural persons) will be able to own shares of the Institutional MMFs, but the funds anticipate transitioning to a floating NAV on October 10, 2016. Until the transition, it is expected that these funds will continue to seek to maintain a stable $1.00 per share NAV using the amortized cost valuation and accounting methods permitted by the SEC. Timing and Acceptance of Trade Orders Timing of Orders; Orders Placed Through Financial Intermediaries Effective October 10, 2016, Institutional MMFs will no longer permit financial intermediaries to serve as their agents for the receipt of orders (subject to limited exceptions for certain retirement plans). As of that date, all trades in an Institutional MMF will be priced at the NAV next calculated after the fund receives the order in proper form from the financial intermediary and accepts it. More About Liquidity Fees and Redemption Gates Beginning October 14, 2016, if a MMF's weekly liquid assets fall below 30% of its total assets, the fund's board, in its discretion, may impose liquidity fees of up to 2% of the value of the shares redeemed and/or redemption gates. In addition, if a MMF's weekly liquid assets fall below 10% of its total assets at the end of any business day, the fund must impose a 1% liquidity fee on shareholder redemptions unless the fund's board determines that a lower or 2 higher fee (not to exceed 2%), or no fee, is in the best interests of the fund. "Weekly liquid assets" include cash, government securities and securities readily convertible into cash within five business day. It is anticipated that the need to impose liquidity fees and redemption gates would occur very rarely, if at all, during times of extraordinary market stress. Shareholders and financial intermediaries generally will be notified before a liquidity fee is imposed on a MMF (although the fund's board, in its discretion, may elect otherwise). A liquidity fee would be imposed on all redemption requests (including redemptions by exchange into another fund) processed at the first NAV calculation on the next business day following the announcement that the fund would impose a liquidity fee. Liquidity fees generally would operate to reduce the amount an investor receives upon redemption of fund shares, including upon an exchange of fund shares for shares of another fund. Shareholders and financial intermediaries will not be notified prior to the imposition of a redemption gate; however, financial intermediaries may be notified after the last NAV is calculated on the day the MMF's board has made the decision to impose a redemption gate. Redemption requests (including redemptions by exchange into another fund) submitted while a redemption gate is imposed will be cancelled without further notice. If shareholders still wish to redeem their shares after a redemption gate has been lifted, they will need to submit a new redemption request. When a fee or a gate is in place, a MMF may elect to stop selling shares or to impose additional conditions on the purchase of shares. A MMF's board may, in its discretion, terminate a liquidity fee or redemption gate at any time if it believes such action to be in the best interest of the fund. In addition, a liquidity fee or redemption gate will automatically terminate at the beginning of the next business day once a MMF's weekly liquid assets reach at least 30% of its total assets. Redemption gates may only last up to 10 business days in any 90-day period. The imposition and termination of a liquidity fee or redemption gate will be announced on the MMF's website (www.dreyfus.com). In addition, a MMF will communicate such action through a disclosure supplement to its prospectus and may further communicate such action by other means. Timing and Determinations The determinations and actions described herein, and anticipated timing of those actions, may change in the future. Shareholders will be given notice of further developments, as appropriate. 3 Fund Summary Dreyfus Cash Management Investment Objective The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Shares Management fees .20 Other expenses (including shareholder services fees) .01 Total annual fund operating expenses .21 Example The Example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Shares $ 22 $ 68 $ 118 $ 268 Principal Investment Strategy As a money market fund, the fund is subject to the maturity, quality, liquidity and diversification requirements of Rule 2a-7 under the Investment Company Act of 1940, as amended, which are designed to help money market funds maintain a stable share price of $1.00. To pursue its goal, the fund normally invests in a diversified portfolio of high quality, short-term, dollar-denominated debt securities, including: securities issued or guaranteed as to principal and interest by the U.S. government or its agencies or instrumentalities; certificates of deposit, time deposits, bankers' acceptances and other short-term securities issued by domestic or foreign banks or thrifts or their subsidiaries or branches; repurchase agreements, including tri-party repurchase agreements; asset-backed securities; municipal securities; domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest; and dollar-denominated foreign government obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its assets in domestic or dollar-denominated foreign bank obligations. Principal Risks An investment in the fund is not a bank deposit. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. Neither The Dreyfus Corporation nor its affiliates has a legal obligation to provide financial support to the fund, and you should not expect that The Dreyfus Corporation or its affiliates will provide financial support to the fund at any time. The fund's yield will fluctuate as the short-term securities in its portfolio mature and the proceeds are reinvested in securities with different interest rates. The following are the principal risks that could reduce the fund's income level and/or share price: 4 Interest rate risk. This risk refers to the decline in the prices of fixed-income securities that may accompany a rise in the overall level of interest rates. A sharp and unexpected rise in interest rates could cause a money market fund's share price to drop below a dollar. A low interest rate environment may prevent the fund from providing a positive yield or paying fund expenses out of fund assets and could impair the fund's ability to maintain a stable net asset value. Liquidity risk. When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities in a timely manner at or near their perceived value. In such a market, the value of such securities may fall dramatically, potentially impairing the fund's ability to maintain a stable net asset value, even during periods of declining interest rates. Credit risk. Failure of an issuer of a security to make timely interest or principal payments when due, or a decline or perception of a decline in the credit quality of a security, can cause the security's price to fall. Although the fund invests only in high quality debt securities, the credit quality and prices of the securities held by the fund can change rapidly in certain market environments, and the default or a significant price decline of a single holding could impair the fund's ability to maintain a stable net asset value. Regulatory risk . The Securities and Exchange Commission has adopted amendments to the rules governing money market funds that will change the way that the fund, and similar money market funds, operates. Under the amended rules, by October 14, 2016, the share price of money market funds not designated as "retail" or "government" funds will "float" (i.e., fluctuate with changes in the value of the fund's portfolio) and, as a result, shares of the fund when sold may be worth more or less than their original purchase price. The amended rules permit, and in some cases will require, the fund to impose a "liquidity fee" of up to 2% of the amount redeemed or temporarily restrict shareholder redemptions from the fund. The liquidity fee or redemption restrictions could be applied (subject to board determination) when the fund's "weekly liquid assets"
